Citation Nr: 0517705	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative arthrosis, status post-arthroscopies, currently 
rated as 10 percent disabling, including on an extraschedular 
basis.

2.  Entitlement to service connection for status post-
operative torn left medial meniscus secondary to service-
connected right knee disorder.

3.  Entitlement to service connection for L4-5 and L5-S1 
herniated nucleus pulposus with spondylolisthesis secondary 
to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1982.

This appeal is from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board remanded this case in June 2003.  The Board styled 
the claim for service connection for back conditions as one 
for direct service connection.  The veteran's claim and all 
subsequent adjudications, the statement of the case, and 
supplemental statements of the case reveal that the substance 
of the claim is that the veteran's has back disability due to 
his service-connected right knee disability.  He has never 
claimed or argued that he incurred or suffered aggravation of 
his back conditions in service.  The Board has restyled the 
issue consistent with the veteran's actual claim and the 
adjudicative actions in this case.

In February 2004, while the instant appeal was in remand 
status, the RO made a rating decision awarding service 
connection and an initial compensation rating for "right 
knee, status post arthroscopy with lateral meniscectomy" as 
a separate disability from the right knee degenerative 
arthrosis for which the veteran seeks increased rating 
through the instant appeal.  The RO cited VA General Counsel 
Precedent Opinion of September 1998, VAOPGCPREC 9-98, as 
authority for the action.  The veteran did not appeal that 
action.  The Board will not consider the disability rating of 
the separately service connected and rated knee disability in 
this decision.

The issue of extraschedular rating of the right knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's right knee degenerative arthrosis is 
manifested by a 0 to 70 degree range of motion with pain.

2.  The veteran's service-connected right knee pathology did 
not cause or aggravate left knee disability.

3.  The veteran's service-connected right knee pathology did 
not cause or aggravate L4-5 and L5-S1 herniated nucleus 
pulposus with spondylolisthesis disability.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right knee degenerative arthrosis, status post-
arthroscopies are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2004).

2.  Left knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  L4-5 and L5-S1 herniated nucleus pulposus with 
spondylolisthesis disability is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Right Knee

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's right knee is rated as traumatic arthritis, 
which is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, 5003 (2004).  Arthritic 
changes shown by x ray study are rated for the limitation of 
motion of the effected part, unless the limitation of motion 
is less than that for which the rating schedule provides 
compensation.  In that case, the joint shown by x ray study 
to be arthritic and that has limitation of motion is rated 10 
percent disabled, if there is objective evidence of 
limitation such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  Other 
regulations provide for consideration in orthopedic 
disabilities of objectively demonstrated pain, painful 
motion, excess fatigability, and similar phenomena that 
evidence functional impairment of joints.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004).  If the veteran's right knee 
suffers periodic flare-ups that increase the functional 
impairment of the knee, they must be considered in rating the 
knee.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence of record reveals the veteran sustained a trauma 
of the right knee in service with subsequent diagnosis of 
degenerative arthrosis of the patellar, femoral, and lateral 
compartments of the right knee.  There is a hiatus in the 
medical records from a VA compensation examination report of 
August 1983 until he sought VA outpatient treatment in March 
2000 with complaints of right knee pain and locking.  March 
2000 x ray findings for the right knee were mild degenerative 
osteoarthritis of the knee; mild enthesopathic changes; and 
no joint effusion.  April 2000 magnetic resonance imaging 
(MRI) study showed almost complete medial meniscectomy and 
degenerative changes of the medial joint compartment; 
chondromalacia patella; horned and degenerated posterior horn 
of the lateral meniscus; and chronic tear of the anterior 
cruciate ligament.  [Disability associated with the 
cartilaginous and ligamentous derangements of the knee, 
including post-surgery in June 2000, are compensated as a 
separate disability, the rating of which is not at issue in 
this appeal.  See Introduction, supra.]

The normal range of motion of the knee is from 0 degrees 
(fully extended), 140 degrees (fully flexed).  See 38 C.F.R. 
§ 4.71a, Plate II (2004).  Limitation of motion of a knee is 
compensable if the knee cannot flex more than 60 degrees, 
Diagnostic Code 5260 (2004), or if it cannot extend to more 
than 10 degrees.  Diagnostic Code 5261 (2004).  The available 
evidence shows no compensable range of motion.  The veteran's 
current 10 percent rating is predicated on objective evidence 
of painful motion, which can be found in a VA outpatient 
report of January 2001, which is positive for crepitus, a 
sign of a diseased joint, 38 C.F.R. § 4.59, and in the 
examiner's observation on VA compensation examination in 
January 2004.  A prior VA compensation examiner, in September 
2000, found no objective evidence of painful motion on that 
examination.

The veteran's private medical records are devoid of objective 
data that comports with VA rating criteria.  Two statements 
of December 14, 2000, by L. Fuxench, M.D., a rheumatologist, 
report diagnoses of osteoarthritis, inflammatory type, 
mechanical derangement of the right knee, status-post 
meniscal tears, and lumbar sprain and herniated nucleus 
pulposus by history.  The doctor reports slowly progressive 
inflammatory arthritis with degenerative changes in response 
to multiple traumatic lesions of the knees and low back with 
current evidence of inflammatory phase.  The doctor 
characterized the veteran's functional impairments in terms 
of tolerable time at certain activities, amounts of weight 
the veteran was able to push or pull intermittently and 
continuously, and other like limitations on bodily motions 
and workloads.  He did not discriminate among right knee, 
left knee, and low back impairment.  The information is not 
such that VA can rate a disability based upon it, so it does 
not constitute a VA examination for rating purposes.  
38 C.F.R. § 3.157 (2004).  Reading it liberally, it does tend 
to corroborate the other objective evidence of pain and 
painful motion in the right knee, and to that extent supports 
the 10 percent rating in effect despite the noncompensable 
range of motion.  Dr. Fuxench's statements do not provide 
information upon which VA can award any higher rating.

The veteran has submitted employee health records from the 
United States Postal Service (USPS) for the period July 1985 
to May 2001.  The most salient feature of them is that the 
sole mention of the right knee is a September 2000 reference 
to right knee arthroscopy by VA, which VA records show was in 
June 2000.

Given that the USPS employee health records show complaints 
and treatment for numerous conditions other than the right 
knee, two inferences are reasonable.  First, the veteran 
customarily sought treatment for medical complaints.  Second, 
he did not seek treatment for the right knee other than as 
documented.

USPS records also show his injury of the left knee on the job 
about July 1999 and in January 2001, he was given 
"reasonable accommodation" due to his disabilities, but the 
record does not identify which of multiple conditions 
warranted the accommodation, or how they combined to warrant 
the accommodation.  Consequently, this is not useful evidence 
for rating the veteran's right knee.

On VA examination in October 2000, the veteran had a right 
knee range of motion 0 to 140 degrees, painlessly.  On VA 
examination in January 2004, he had a range of painful motion 
of 0 to 70 degrees, which is a noncompensable range of 
motion.  Diagnostic Code 5260, 5261 (2004).  He complained of 
pain to light touch, and that he could not move the knee 
through its range repeatedly.  The examiner consequently 
reported that whether the veteran suffered increased 
impairment with repetitive use was not ascertainable.

The veteran reported visiting his private physician 12 times 
in the past year because of fare-up of symptoms.  A medical 
estimation of the extent of additional disability during 
flare-ups is an element of VA's duty to assist the veteran to 
develop his claim.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran reported that he took bed rest for several days 
at a time, but not on doctor's orders.  The examiner opined 
that he could not ascertain the extent of additional 
disability during flare-ups with the information available, 
i.e., without medical corroboration of the frequency and 
severity of the flare-ups.

The Board takes a different view.  The veteran's report of 
frequency and severity of flare-ups is not credible.  He had 
access to VA treatment, but did not seek it.  By his report, 
he sought private treatment.  VA asked him to provide 
information about all private treatment of the disability for 
which he sought increased rating as recently before the VA 
examination as October 2003.  The October 2003 letter 
specifically asked for his authority to obtain treatment 
records from his private rheumatologist, as the Board's June 
2003 Remand notified him VA would do, but he did not respond.  
The October 2003 letter even cited judicial precedent holding 
that "the duty to assist is not always a one way street," 
and stressed his obligation to cooperate with VA's efforts to 
obtain evidence necessary to substantiate his claim.  VA had 
twice in previous letters, April 2002 and March 2001, 
stressed his ultimate obligation to produce evidence in his 
claim.  In light of the veteran's failure to enable VA to 
corroborate his alleged medical treatment for flare-ups, the 
Board rejects his testimony.  Consequently, any failure of 
the January 2004 examiner to render an opinion on the 
additional impairment of the right knee associated with 
flare-ups cannot be deemed a defect in the report.

In sum, the preponderance of the evidence is against awarding 
a higher schedular rating for degenerative arthrosis, status 
post-arthroscopies.

II.  Secondary Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

Regulation provides that "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (1999).  
Such secondary disability need not be caused by the service-
connected disability, but may result from the aggravation by 
a service-connected disability of a condition it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Secondary Service Connection of Left Knee

A July 2000 medical statement from E. Gonzalez Ramirez, M.D, 
reports that the veteran injured his left knee at work 
necessitating surgery in November 1999.  A July 1999 MRI 
study suggested a torn medial meniscus and other left knee 
pathology.  The surgical repair of a torn meniscus is 
confirmed by a November 1999 surgical report of record.  USPS 
medical records from August 1999 to November 1999,which are 
partly illegible, appear to corroborate the injury.

Dr. Gonzalez's noted the veteran's history of right anterior 
cruciate ligament tear many years before, and he opined that 
"having had a chronic ACL tear in his right knee could have 
part in his injury as a cause of his problems."

A USPS employee health record of May 2000 noted the veteran's 
attribution of disability to aggravation caused by his right 
side.  The USPS noted it could not establish that 
relationship.

In two letters of December 14, 2000, both addressed "To whom 
it may concern," Dr. Fuxench listed the veteran's diagnoses 
as osteoarthritis, inflammatory type; status post-bilateral 
arthroscopy of the knees secondary to meniscal tears; 
mechanical derangement of the knees; and lumbar disc disease, 
L4/5 and lumbar sprain.  He commented on the progressive and 
permanent nature of the knees, stating in one letter, "These 
conditions previously explained and his conditions; [sic] 
make him a suitable candidate for severe progressive 
arthritic condition unless we avoid further trauma to his 
knees."  He also recommended modification of the veteran's 
work schedule and duties.  In the other letter, he opined, 
"Patient's condition has been slowly progressive to develop 
an inflammatory arthritis with degenerative changes in 
response to his multiple changes in response to his multiple 
traumatic lesions on his knees and low back area."  He went 
on to report a current inflammatory phase without identifying 
the inflamed part, and to assess the veteran's work capacity.

In September 2000 and in January 2004, VA compensation 
examiners took clinical history from the veteran, examined 
him, and reviewed his VA claims file in detail, as is 
revealed by references in the report to documents in the 
claims file.  Both examiners opined that there is no 
etiological relationship between the veteran's service-
connected right knee and his subsequent left knee injury or 
condition.

Uncertain whether the September 2000 examiner meant that the 
right knee did not aggravate the left knee condition that it 
did not cause, the Board obtained the January 2004 
examination and medical opinion.  The 2004 examiner also 
documented his review of the claims file as well as taking a 
clinical history and performing an examination.  He opined 
that the right knee did not aggravate the left knee.

In weighing the evidence for and against whether disability 
of the left knee is proximately due to or the result of the 
service-connected right knee, 38 C.F.R. § 3.310(a) (2004), 
the preponderance of the evidence is that it did not, either 
by way of cause or aggravation.  See Allen, 7 Vet. App. 439.  
Dr. Gonzalez Ramirez's July 2000 statement is speculation.  
He does not show awareness of the veteran's work or medical 
history other than as the veteran may have reported it to 
him, for example, that his USPS medical records show no 
complaint or other sign of disablement due to the right knee 
for more than 15 years prior to the left knee injury.  The VA 
opinion is historically informed by documented objective 
medical information, and therefore has the greater weight.

Dr. Fuxench's letters, on close reading, are uninformative.  
They speak of the knees collectively and of inflammatory 
arthritis generally.  They articulate no opinion about a 
relationship between left knee and right knee conditions.  
They are not evidence responsive to the questions that must 
be answered to decide entitlement to secondary service 
connection.

The USPS records are vague because of reference to right 
"side" rather than right knee, and because of some 
illegibility, so their probative value is not great, but they 
appear to corroborate the VA opinions.  Incidentally, a USPS 
health record of May 2000 includes the veteran's statement to 
the effect that his on-the-job-injured left knee has caused 
further injury to his right knee, which is just the opposite 
direction of causation from the claim at issue.

For the forgoing reasons, the claim for secondary service 
connection of disability of the left knee must be denied.  
38 C.F.R. § 3.310(a) (2004); Allen, 7 Vet. App. 439.

B.  Secondary Service Connection of L4-5 and L5-S1 Herniated 
Nucleus Pulposus with Spondylolisthesis

The whole evidence of record bearing favorably on whether the 
veteran's HNP with spondylolisthesis is caused or aggravated 
by his service-connected right knee consists of a July 2000 
statement from T. Jordan, M.D., who wrote that he had treated 
the veteran for back pain since 1988 secondary to muscle 
spasm, lumbar disc herniation at L4-L5 and L5-S1, which "has 
been aggravated by knees [sic] condition."

The whole evidence bearing unfavorably on the secondary 
service connection question is the reports and associated 
medical opinions from the September 2000 and January 2004 VA 
examinations.  Both VA reports evidence careful notation of 
the veteran's medical history, performance of contemporaneous 
examination, and careful review of the veteran's VA claims 
file.  Both reports opined that the veteran's right knee did 
not cause, and the latter opined that the right knee did not 
aggravate, the veteran's lumbosacral spine condition.

All other medical records pertaining to the veteran's 
lumbosacral spine reveal current status, not etiology either 
of cause or aggravation.  X ray and computed tomography (CT) 
studies of May 1994 to January 2004 are inconsistent 
regarding the presence of spondylosis and spondylolisthesis.  
These discrepancies are likewise irrelevant to the question 
whether disability of the lumbosacral spine is proximately 
due to or the result of the service-connected right knee.

In weighing the medical opinions, the greater weight must be 
given to the VA opinions, because the VA examiners 
demonstrated the more complete access to the veteran's 
medical records from diverse sources and familiarity with the 
veteran's history.

Whereas the preponderance of the evidence is against awarding 
secondary service connection for L4-5 and L5-S1 herniated 
nucleus pulposus with spondylolisthesis as proximately due to 
or the result of the service-connected right knee injury, 
38 C.F.R. § 3.310(a) (2004); Allen, 7 Vet. App. 439, the 
claim must be denied.

III.  Duty to Notify and to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), VA 
notified the veteran of the information and evidence 
necessary to substantiate his claim in letters of March 2001, 
April 2002, and October 2003.  The initial letter post-dated 
the initial adjudication in this case, which had pre-dated 
enactment of the Act.  The letters fully articulated the 
veteran's rights under the act and his and VA's respective 
burdens.  The veteran responded to the first two letters, 
producing evidence or authorizing VA to obtain evidence.  He 
suffered no prejudice for the initial notice post-dating the 
initial rating decision in this claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA has obtained all of the evidence of which it had notice, 
for which the veteran either authorized VA to obtain, or VA 
did not need his authorization.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  In this regard, the 
veteran failed to cooperate with VA's effort to assist him to 
obtain certain private medical evidence that the Board of 
Veterans' Appeals had remanded the case in June 2003 for the 
RO to obtain, as he is obliged by regulation to do.  See 
38 C.F.R. § 3.159(c)(1)(i) (2004).  Despite two notices of 
VA's interest in obtaining certain evidence, once in the 
Board's remand and once in VA's October 2003 letter, the 
veteran did not authorize VA to request the private medical 
records concerned.  Under these circumstances, VA's duty to 
assist the veteran to obtain private medical records is 
discharged as to those records.  There is no indication in 
the claims file of a VA failure to obtain evidence of which 
it must notify the veteran.  38 C.F.R. § 3.159(e) (2004).  VA 
examined the veteran and obtained medical opinions relevant 
to the claims at issue in September 2000 and in January 2004, 
thus discharging the duty to afford the veteran medical 
examination and to obtain medical opinions when necessary to 
decide a claim.  38 C.F.R. § 3.159(c)(4) (2004).


ORDER

An increased rating for right knee degenerative arthrosis, 
status post-arthroscopies is denied.

Secondary service connection for status post-operative torn 
left medial meniscus and for L4-5 and L5-S1 herniated nucleus 
pulposus with spondylolisthesis is denied.


REMAND

Under certain circumstances it is impractical to apply the VA 
schedule for rating disabilities to a particular disability.  
Under these circumstances, VA Undersecretary for Benefits, or 
the director, Compensation and Pension Service, is authorized 
to award compensation, or in this case, increased 
compensation, on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).

VA General Counsel has ruled that entitlement to an 
extraschedular rating of a disability is within the Board's 
jurisdiction as an included subissue of a claim for increased 
disability compensation when the claimant expressly raises 
the claim, or when there is evidence of record of exceptional 
or unusual circumstances of the type that warrant 
consideration of extraschedular rating.  VAOPGCPREC 6-96.

The Board does not have the authority to award an 
extraschedular rating in the first instance, but it should, 
under such circumstances, remand the matter to the RO for 
appropriate action.  Ibid; see also Floyd v. Brown, 9 Vet. 
App. 88 (1996).

In this case, a March 2001 letter from the USPS informed VA 
that the postal service had employed the veteran since 
November 1983, that he had applied for disability retirement 
from the USPS, and that he had been on leave without pay 
since June 2000.  The evidence of record also contains the 
following: a July 1999 doctor's authorization to return to 
work with restrictions following his left knee derangement; 
VA outpatient records showing right knee complaints in March 
and April 2000 followed by surgery in June 2000 [for which VA 
has awarded service connection and compensation for a right 
knee disability separate from that at issue in this appeal]; 
and USPS employee health records of September 2000, noting 
the right knee arthroscopy, and January 2001, noting his 
request for "reasonable accommodation" because of "his 
condition" and because he is too young for a knee 
replacement.  The January 2001 USPS entry does not identify 
which knee is referenced.  USPS records from May 2000 to May 
2001 show restriction to light duty, and ultimately 
recommendation for disability retirement because reasonable 
accommodation was not possible.  The records identify both 
knees and the back as factors in his disability.

When VA requests employment information in connection with a 
claim for disability benefits (VA Form 21-4192), the request 
form asks whether the employer has made any concessions 
because of disability.  See VAF 21-4192 item 12 (July 2004).  
In light of the evidence, the question of extraschedular 
rating of the right knee is reasonably raised.  The evidence 
lacks sufficient specificity to isolate the contribution of 
the veteran's service-connected right knee to an apparent 
"marked interference with employment," 38 C.F.R. 
§ 3.321(b)(1) (2004), during a period under review in this 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the USPS Human Resources 
Department, 585 Ave FD Roosevelt, San 
Juan, PR 00936-9422, and request any 
available information from the Postal 
Medical Officer that might clarify the 
contribution of the veteran's right knee 
disability to his light duty or not fit 
for duty status from approximately May 
1999 until the date of his disability 
retirement.  Associate any information 
obtained with the claims file.

2.  Determine whether to submit the 
veteran's right knee degenerative 
arthrosis, status post-arthroscopies, for 
extraschedular rating, and take action 
consistent with that determination.

3.  Adjudicate the matter of entitlement 
to extraschedular rating for degenerative 
arthrosis, status post-arthroscopies, 
and, if extraschedular rating is denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


